Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6615 SUPERIOR INDUSTRIES INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) California 95-2594729 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7800 Woodley Avenue Van Nuys, California 91406 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (818) 781-4973 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Number of shares of no par value common stock outstanding as of November 2, 2009: TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statement of Shareholders’ Equity and Comprehensive Loss 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 - Controls and Procedures 24 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 25 Item 1A - Risk Factors 25 Item 2 - Unregistered Sale of Equity Securities and Use of Proceeds 26 Item 6 - Exhibits 26 Signatures 27 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements Superior Industries International, Inc. Condensed Consolidated Statements of Operations (Dollars in thousands, except per share data) (Unaudited) Thirteen Weeks Ended Thirty-Nine Weeks Ended September 27, 2009 September 28, 2008 September 27, 2009 September 28, 2008 NET SALES $ 111,371 $ 163,354 $ 273,805 $ 602,977 Cost of sales 107,149 174,545 296,152 592,729 GROSS PROFIT (LOSS) 4,222 (11,191 ) (22,347 ) 10,248 Selling, general and administrative expenses 5,781 6,187 16,394 19,297 Impairment of long-lived assets - 5,044 11,804 5,044 LOSS FROM OPERATIONS (1,559 ) (22,422 ) (50,545 ) (14,093 ) Interest income, net 844 649 1,603 2,335 Other income (expense), net 818 2,015 (1,636 ) 109 INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY EARNINGS 103 (19,758 ) (50,578 ) (11,649 ) Income tax benefit (provision) (8,772 ) 5,694 (32,415 ) 3,153 Equity in earnings (loss) of joint venture (4,072 ) (143 ) (7,218 ) 2,562 NET LOSS $ (12,741 ) $ (14,207 ) $ (90,211 ) $ (5,934 ) LOSS PER SHARE - BASIC $ (0.48 ) $ (0.53 ) $ (3.38 ) $ (0.22 ) LOSS PER SHARE - DILUTED $ (0.48 ) $ (0.53 ) $ (3.38 ) $ (0.22 ) DIVIDENDS DECLARED PER SHARE $ 0.16 $ 0.16 $ 0.48 $ 0.48 See notes to condensed consolidated financial statements. 1 Table of Contents Superior Industries International, Inc. Condensed Consolidated Balance Sheets (Dollars in thousands, except share amounts) (Unaudited) September 27, 2009 December 28, 2008 ASSETS Current assets: Cash and cash equivalents $ 131,515 $ 146,871 Short term investments 6,151 - Accounts receivable, net 84,363 89,426 Inventories, net 45,481 70,115 Income taxes receivable 4,782 3,901 Deferred income taxes 7,490 5,995 Assets held for sale 6,970 - Other current assets 17,740 2,981 Total current assets 304,492 319,289 Property, plant and equipment, net 180,389 216,209 Investment in joint venture 41,971 48,196 Non-current deferred income taxes 76 39,152 Other assets 9,099 5,693 Total assets $ 536,027 $ 628,539 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 28,079 $ 26,318 Accrued expenses 35,224 35,239 Income taxes payable - 644 Total current liabilities 63,303 62,201 Non-current tax liabilities 44,019 51,330 Non-current deferred income taxes 21,741 22,535 Other non-current liabilities 29,518 20,880 Commitments and contingencies (Note 16) - - Shareholders' equity: Preferred stock, no par value Authorized - 1,000,000 shares Issued - none - - Common stock, no par value Authorized - 100,000,000 shares Issued and outstanding - 26,668,440 shares (26,668,440 shares at December 28, 2008) 56,172 54,634 Accumulated other comprehensive loss (59,918 ) (67,244 ) Retained earnings 381,192 484,203 Total shareholders' equity 377,446 471,593 Total liabilities and shareholders' equity $ 536,027 $ 628,539 See notes to condensed consolidated financial statements. 2 Table of Contents Superior Industries International, Inc. Condensed Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Thirty-Nine Weeks Ended September 27, 2009 September 28, 2008 NET CASH PROVIDED BY OPERATING ACTIVITIES $ 13,712 $ 24,369 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of investments (9,708 ) - Additions to property, plant and equipment (7,443 ) (8,886 ) Proceeds from sales of fixed assets 883 133 Proceeds from dissolution of TSL joint venture - 152 NET CASH USED IN INVESTING ACTIVITIES (16,268 ) (8,601 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash dividends paid (12,800 ) (12,795 ) Proceeds from exercise of stock options - 617 NET CASH USED IN FINANCING ACTIVITIES (12,800 ) (12,178 ) Net increase (decrease) in cash and cash equivalents (15,356 ) 3,590 Cash and cash equivalents at the beginning of the period 146,871 106,769 Cash and cash equivalents at the end of the period $ 131,515 $ 110,359 See notes to condensed consolidated financial statements. 3 Table of Contents Superior
